DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 and 15-16 of copending Application No. 16/480374 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims:
an optical waveguide used in an optical concentration measuring apparatus for measuring concentration of a target gas or a target liquid to be measured, the optical waveguide comprising (claim 1, lines 1-3): 
a substrate (patent claim 1, line 4); 
a core layer that can transmit light and extends along a longitudinal direction (patent claim 1, lines 5-6); 
a support that connects at least a portion of the substrate and a portion of the core layer and supports the core layer with respect to the substrate (patent claim 1, lines 7-10); 
and protrusions (patent claim 9 connecting portion obviously act as protrusions) that are intermittently arranged in the longitudinal direction in a space between the substrate and the core layer and protrude toward the core layer from the substrate (patent claim 10 specifies that the connecting portions are intermittently present along the longitudinal direction). 

In regard to claim 3 of the application, since the connectors are part of the supports they inherently are made of the same material as the support.
In regard to claim 14 of the application, see claim 8 of the patent.
In regard to claim 15 of the application, see claim 15 of the patent.
In regard to claim 16 of the application, see claim 16 of the patent. While claim 16 of the patent does not specify that the measure is made in vacuum, the examiner is taking official notice that it is well known to make such measurements in a vacuum.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 14 and 16-18 of U.S. Patent No. 10,928,318. Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1 of the patent has more information than claim 1 of the application, claim 1 of the application reads on claims 1 and 14 of the patent.
Claims 1 and 14 of the patent claim:
 an optical waveguide used in an optical concentration measuring apparatus for measuring concentration of a target gas or a target liquid to be measured, the optical waveguide comprising (claim 1, lines 1-3): 

a core layer that can transmit light and extends along a longitudinal direction (claim 1, lines 5-6); 
a support that connects at least a portion of the substrate and a portion of the core layer and supports the core layer with respect to the substrate (claim 1, lines 7-9); and 
protrusions that are intermittently arranged in the longitudinal direction (claim 14) in a space between the substrate and the core layer and protrude toward the core layer from the substrate (claim 1, lines 11-13). While claim 1 of the patent has more than applicant’s claim 1, claim 1 of the present application obviously reads on patent claims 1 and 14.
Claim 2 of the present application reads on claim 2 of the patent.  
Claim 9 of the present application reads on claim 11 of the patent.  
Claim 14 of the present application reads on claim 16 of the patent.  
Claim 15 of the present application reads on claim 17 of the patent.  
Claim 16 of the present application reads on claim 18 of the patent.
Claim 14 of the patent can obviously can be used with claim 1 to teach the plurality of protrusions. With this in mind, claim 3 of the present application reads on claim 3 of the patent.  Claim 4 of the present application reads on claim 4 of the patent.  Claim 5 of the present application reads on claim 5 of the patent.  Claim 6 of the present application reads on claim 6 of the patent.  Claim 7 of the present application reads on claim 9 of the patent.  Claim 8 of the present application reads on claim 10 of the patent.  

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883